--------------------------------------------------------------------------------

Exhibit 10.71




FIRST AMENDMENT TO


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This First Amendment to Amended and Restated Employment Agreement (this
"Amendment") is entered this 19th day of December, 2008 (the "Effective Date"),
by and between Far East Energy Corporation, a Nevada corporation (the "Company")
and Andrew Lai (the "Employee").




RECITALS


WHEREAS, the Company and the Employee entered into that certain Amended and
Restated Employment Agreement dated effective October 1, 2008 (the "Existing
Agreement"); and


WHEREAS, the Company and the Employee desire to amend the Existing Agreement on
the terms herein provided.


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements of the parties herein contained, the parties hereto agree as follows:


ARTICLE I


Definitions


Section 1.01. Capitalized terms used in this Amendment that are not defined
herein shall have the meanings ascribed thereto by the Existing Agreement.


ARTICLE II


Amendments


Section 2.01.  Section 8(d).   The third sentence in Section 8(d) of the
Existing Agreement is hereby amended and restated to read in its entirety as
follows:


"Within three months following Employee's termination of employment, Employee or
Employee's estate, heirs, executors, administrators, or personal or legal
representatives, as the case may be, shall be entitled to exercise all options
granted to him to the extent such options are vested and exercisable at the time
of such termination pursuant to this Agreement or otherwise, subject to any
earlier termination of the option as provided by its terms, and all such options
not exercised within such three month period shall be forfeited. "

 
 

--------------------------------------------------------------------------------

 

ARTICLE III


Miscellaneous


Section 3.01. Ratifications.  The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Existing Agreement.  Except as expressly modified and superseded by
this Amendment, the Company and the Employee each hereby (a) ratifies and
confirms the Existing Agreement, (b) agrees that the same shall continue in full
force and effect, and (c) agrees that the same are the legal, valid and binding
obligations of the Company and the Employee, enforceable against the Company and
the Employee in accordance with its respective terms.


Section 3.02. Severability.  If, for any reason, any provision of this Amendment
is held invalid, illegal or unenforceable such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment not held
so invalid, illegal or unenforceable, and each such other provision shall, to
the full extent consistent with law, continue in full force and effect.  In
addition, if any provision of  this Amendment shall be held invalid, illegal or
unenforceable in part, such invalidity, illegality or unenforceability shall in
no way affect the rest of such provision not held so invalid, illegal or
unenforceable and the rest of such provision, together with all other provisions
of this Amendment, shall, to the full extent consistent with law, continue in
full force and effect.  If any provision or part thereof shall be held invalid,
illegal or unenforceable, to the fullest extent permitted by law, a provision or
part thereof shall be substituted therefor that is valid, legal and enforceable.


Section 3.03. Headings.  The headings of Sections are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Amendment.


Section 3.04. Governing Law.  This Amendment shall be governed by the laws of
Texas, without giving effect to any principles of conflicts of law.


Section 3.05. Withholding.  All amounts paid pursuant to the Existing Agreement
and this Amendment shall be subject to withholding for taxes (federal, state,
local or otherwise) to the extent required by applicable law.


Section 3.06. Counterparts.  This Amendment may be executed in counterparts,
each of which, when taken together, shall constitute one original agreement.


Section 3.07. Waiver.  No term or condition of the Existing Agreement or this
Amendment shall be deemed to have been waived, nor shall there be any estoppel
against the enforcement of any provision of this Amendment or the Existing
Agreement except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 
 

--------------------------------------------------------------------------------

 

Section 3.08. Entire Agreement.  The Existing Agreement and this Amendment,
together, contain the entire understanding between the parties hereto regarding
the subjects thereof except that this Amendment shall not affect or operate to
reduce any benefit or compensation inuring to Employee of a kind elsewhere
provided and not expressly provided for in the Existing Agreement or this
Amendment.




IN WITNESS WHEREOF, the Company has caused its duly authorized officer or
director to execute and attest to this Amendment, and Employee has placed this
signature hereon, effective as of the latest date below.


FAR EAST ENERGY CORPORATION




By:   /s/ Michael R. McElwrath
Date:  December 19, 2008
Name: Michael R. McElwrath
 
Title:  Chief Executive Officer
 



EMPLOYEE:




/s/ Andrew Lai
 
Date:  December 19, 2008
Andrew Lai
   






--------------------------------------------------------------------------------